Citation Nr: 1738392	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-08 576	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder of the feet and/or legs, to include tinea pedis (athlete's foot).

2.  Entitlement to service connection for a lung disorder, to include as a result of asbestos and chemical exposure.

3.  Entitlement to service connection for a heart disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1961.  

He died in March 2017; the Appellant in this case is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Appellant was granted substitution by the RO in May 2017 correspondence.  A substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the Veteran had the Veteran not died; however, a substitute may not add an issue to or expand the claim.  38 C.F.R. § 3.1010(f) (2016).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a February 2013 Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  

The Board most recently remanded the Veteran's claim in February 2016 for further development and readjudication.  As discussed further below, the Board's directives regarding the Veteran's claim for service connection for a lung disorder have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).


Upon appellate review of this case in May 2013, September 2013, and February 2016, the Board indicated that the Veteran raised several previously unadjudicated claims for service-connected compensation as a result of amalgam dental fillings during service, which he alleged were high in mercury content.  See February 2013 Board Hearing Transcript.  He reported experiencing gastrointestinal problems, sleep disturbances, concentration problems, memory disturbances, lack of initiative, restlessness a skin rash, and bleeding gums as a result of these fillings.  The Board addressed the issue of bleeding gums as part of its adjudication of his claim for service connection for a dental disorder for compensation purposes.  The Board then referred the Veteran's claims for entitlement to service connection for a gastrointestinal disorder, sleep disturbances, concentration problems, memory disturbances, lack of initiative, restlessness, and a rash, to the RO (as the Agency of Original Jurisdiction (AOJ)) for initial consideration.  Unfortunately, to date, the AOJ has not adjudicated any of these other claims.  Therefore, the Board does not have jurisdiction over the claims, and they are referred for a fourth time to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

In a May 2013 decision, the Board denied a claim for entitlement to service connection for a dental disorder for compensation purposes.  At that time, the Board also referred to the AOJ a claim of entitlement to service connection for a dental disorder for treatment purposes in accordance with Mays v Brown, 5 Vet App 302 (1993) (a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment).  There is no indication that any action has been taken on this claim, either, and it too is again referred to the AOJ for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of entitlement to service connection for a disorder of the feet and/or legs and a lung disorder are being REMANDED to the Agency of Original Jurisdiction (AOJ), whereas the claim for a heart disorder is being decided.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's heart condition is causally related to, or aggravated by, an event, injury, or disease in service.

CONCLUSION OF LAW

The criteria are not met for service connection for a heart condition.  §§ 1101, 1112, 1113, 1131, 1137, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds there are no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).


Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or a disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), for a chronic disease, per se, including many heart disorders, a Veteran may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  But he must have one of the diseases specifically identified as "chronic" according to § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Analysis

In this case, it is not in dispute that, at the time of his death, the Veteran had a heart condition.  What must be resolved is whether his heart disability was etiologically related to military service.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  


At the outset, the Board notes that service connection for the Veteran's heart condition is not warranted on a presumptive basis because his disability is not one for which presumptive service connection is warranted under 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309, or 3.317.

Regarding the issue of entitlement to direct service connection on a non-presumptive basis, the Board finds that there is no competent and credible (therefore ultimately probative) evidence that the Veteran's heart disorder is related to or the result of his service.  With the exception of one notation of pleuritic chest pain, his service treatment records (STRs) are unremarkable for any complaints, treatment, or diagnoses referable to a heart condition.  See May 1959 Radiographic Report.  Furthermore, an X-ray examination at that time was negative, other than a fairly well-formed right cervical rib.  Id.  The Board therefore finds the reported instance of chest pain in service to have been merely acute and transitory.

In addition, the Veteran's entrance and separation examinations do not show any complaints suggestive of a possible heart disorder and contrarily indicate he had a normal heart.  See January 1959 Entrance Examination; January 1961 Separation Examination.  The Board finds this probative evidence weighing against his claim for service connection, that is, insofar as showing he had a heart ailment during his service, much less one that could be considered chronic (permanent).

Indeed, the earliest clinical record of a heart disorder is a December 1991 private treatment record, over 30 years after separation from service.  See December 1991 Outpatient Discharge Summary (discharge diagnosis of ischemic heart disease with radiographic documentation).  While not dispositive, the lapse of time between separation from active service and the earliest documentation of a claimed disability is a factor that weighs against the Veteran's claim for service connection.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000). See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder). Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000). Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

A July 2013 VA examination is also negative medical evidence weighing against the Veteran's claim.  The examiner concluded that it was less likely than not that the Veteran's heart condition was related to active duty.  In support of his contention, the examiner stated that the Veteran's pleuritic chest pain while in service was a self-limiting inflammatory condition.  The examiner also indicated that it was more likely that the Veteran's heart condition was related to poor hypertension control and documented non-compliance with medications.  

In making its determination, the Board also has considered the Veteran's own statements, made in support of his claim.  The Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to opine on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a heart condition falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (lay persons not competent to diagnose cancer).  The Veteran has not shown that he possesses the medical training and expertise necessary to opine as to the medical etiology of his claimed disability.

Accordingly, in this case, the Board finds that the elements of service connection have not been met.  The probative medical evidence does not demonstrate the presence of a heart disorder in service, as explained above, or any relationship or correlation between any present-day heart disorder and the Veteran's service.  38 C.F.R. § 3.309(d).

For these reasons and bases, the Board finds that the Veteran's heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident of his service.  Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a heart disorder is denied.  See 38 U.S.C.A §5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to service connection for a heart disorder is denied.


REMAND

Prior to his death, the Veteran sought service connection for his feet and/or legs and a lung disorder.  These issues are original claims that have been pending since they were first filed in October 2009.  However, the Board finds that further development is necessary prior to appellate review.

Feet and/or Legs

The Veteran was afforded a VA examination in July 2013.  The physician noted that the Veteran's tinea pedis was present prior to his entry into service.  See January 1959 Entrance Examination Medical History Report.  The examiner determined that the claimed condition was less likely than not incurred in or caused by service because there was insufficient evidence of aggravation or treatment for diagnosed tinea pedis or any other foot condition related to military service.  However, the Board finds the July 2013 VA examination inadequate to adjudicate the claim for service connection.  Notably, the Board finds that the examiner's opinion was based, in part, on there being no evidence of treatment for a foot condition in service.  STRs indicate that the Veteran sought treatment for athlete's foot (tinea pedis) in August 1959.   In light of STRs showing that the Veteran was treated for a foot condition during service, the Board finds that the July 2013 VA examination was based on an inaccurate factual premise; therefore, another opinion must be obtained on remand.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise is of little probative value).

Additionally, during his February 2013 Travel Board hearing, the Veteran testified that he experienced frostbite during service which caused his feet to peel and at times, have blisters.  He also reported that he was taking medication for neuropathy, which caused stinging and burning in his feet.  Therefore, on remand, the examiner must address the Veteran's contentions in formulating an opinion as to the nature of the Veteran's claimed condition of the feet and/or legs. 


Lung Disorder 

A VA medical opinion was obtained in June 2016.  Per the February 2016 Board remand directives, the examiner was to opine on the etiology of the Veteran's diagnosed chronic obstructive pulmonary disease (COPD) and obstructive sleep apnea (OSA) and whether those conditions were incurred or aggravated in service, to include as due to in-service and post-service exposure to asbestos, lead paint, and chemicals.  The VA examiner stated that the Veteran's interstitial lung was likely multifactorial and the possible etiology could be, among other things, asbestos exposure.  Nevertheless, he concluded that the Veteran's lung disorder and obstructive sleep apnea were not likely incurred or aggravated as a result of his military service.  As such, the Board finds that an addendum opinion is necessary to clarify these discrepancies.  Furthermore, in support of his conclusion, the examiner provided a detailed report of the Veteran's pulmonary function test results and CT scan findings.  However, the Board finds that such rationale is merely a recitation of the Veteran's medical history.

In formulating his opinion, the June 2016 VA examiner was to also indicate that he reviewed the conclusions from the prior June 2013 and November 2013 VA examinations.  However, the examiner did not indicate that he had reviewed these prior examinations and a subsequent VA addendum opinion was obtained by the RO.  This opinion noted review of the prior VA examinations; however, it was written by a different physician than the June 2016 medical examiner.  Furthermore, the physician stated in the addendum opinion that the Veteran did not have a diagnosis of asbestosis, despite evidence of a June 2000 diagnosis in the claims file.  See June 2000 correspondence from a private radiologist (stating, in pertinent part, that the Veteran had a diagnosis of asbestosis within a reasonable degree of medical certainty).  


For the foregoing reasons, Board finds that, this claim must be sent back again for a VA addendum opinion which addresses the questions asked in the prior remand.  Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Appellant and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2016).


2.  Obtain a supplemental opinion from a clinician to determine the nature and etiology of the Veteran's condition of the feet and/or legs, to include tinea pedis (athlete's foot).  The entire claims file must be made available to the clinician, and the supplemental opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should answer the following questions:

i.)  List all diagnoses of the feet and/or legs that the Veteran had prior to his death.

ii.)  Did the Veteran's military service clearly and unmistakably NOT aggravate his preexisting tinea pedis beyond the normal progression of the disease?   

ii.)  For the Veteran's other diagnosed conditions of the feet and/or legs, is it at least as likely as not (a 50 percent or greater probability) that any of the Veteran's disabilities began in service or is otherwise related to a disease, event, or injury in service?  

Please answer this question with a complete rationale for each diagnosed foot diability.  

In making a determination, the examiner must consider and address the following evidence: 

i.)  January 1959 Entrance Examination Medical History Report; 

ii.)  August 1959 service treatment record for athlete's foot;

iii.)  July 2010 correspondence from Dr. L.C.; and, 

iv.)  February 2013 Board Hearing Testimony about the Veteran's foot symptomatology and onset. 

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for a condition of the feet and/or legs in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

3.  Obtain a supplemental opinion from a clinician to determine the nature and etiology of the Veteran's lung disorder, to include as a result of asbestos and chemical exposure.  The entire claims file must be made available to the clinician, and the supplemental opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should answer the following questions:

i.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's lung disorder began in service or is otherwise related to a disease, event, or injury in service?  

In making a determination, the examiner must consider and address the following evidence: 

i.)  June 2000 correspondence from Dr. R.H.;

ii.)  March 2004 correspondence from Dr. C.J.; 

iii.)  October 2006 correspondence from Dr. A.S.;

iv.)  Jun 2007 correspondence from Dr. C.J.;

v.)  February 2013 Board Hearing Testimony; and,

vi.)  June 2000 correspondence from a private radiologist.

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for a lung condition in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Appellant.  [NOTE: The claims pertaining to service connection for gastrointestinal problems, sleep disturbances, concentration problems, memory disturbances, lack of initiative, restlessness a skin rash, bleeding gums, and a dental disorder for treatment purposes have been referred to the agency of original jurisdiction.  Therefore, the AOJ must adjudicate these claims prior to Board consideration.]  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


